                                                                                                                                   Dena B. Calo
                                                                                                                          Phone: (215) 972-7104
                                                                                                                            Fax: (215) 972-7725
                                                                                                                           Dena.Calo@saul.com
                                                                                                                                 www.saul.com



                                                                                                    June 5, 2020

               Via ECF

               Hon. Eric N. Vitaliano, U.S.D.J.
               U.S. District Court for the Eastern District of New York
               225 Cadman Plaza East
               Brooklyn, New York 11201

                            Re:    Anacacy v. Panera, LLC, et. al., Case No. 2:19-cv-7126
                                   Defendants’ Motion to Dismiss

               Dear Judge Vitaliano:

                       This law firm represents Defendants Panera, LLC, The Doherty Group, Inc. d/b/a
               Doherty Enterprises (improperly pled as Doherty Enterprises, Inc.), Doherty Breads, LLC, and
               the individual identified in the Complaint as John Doe (collectively, the “Defendants”). The
               following, which constitute the Defendants’ fully-briefed Motion, are submitted to the Court
               pursuant to Individual Rule III.D (the “Bundling Rule”):

                        •   Defendants’ Opening Papers, served on April 17, 2020:
                                o Notice of Motion to Dismiss Plaintiff’s Complaint;
                                o Declaration of Dena B. Calo;
                                o Defendants’ Memorandum of Law in Support of their Motion to Dismiss
                                    Plaintiff’s Complaint; and
                                o Affirmation of Service
                        •   Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motion to Dismiss the
                            Complaint, served on May 22, 2020
                        •   Defendants’ Reply Memorandum of Law in Further Support of their Motion to Dismiss
                            Plaintiff’s Complaint, served on June 3, 2020

                            Thank you for your time and consideration of the foregoing Motion.

                                                                                       Respectfully submitted,

                                                                                       /s/ Dena B. Calo
                                                                                       Dena B. Calo

               cc:          Hon. Roanne L. Mann, U.S.M.J. (via ECF)
                            All counsel (via ECF)


                                     Centre Square West  1500 Market Street, 38th Floor  Philadelphia , PA 19102-2186
                                                       Pho ne: (215) 972-7777  Fax: (215) 972-7725

           DE LAWARE FLORI DA I LLI NOIS MARYL AND MASSACHUSETTS MINNESOT A NE W JE RSE Y NE W YORK PE NNSYLVANI A WASHI NGTON, DC
                                                              A DELAWARE LIMITED LIABILITY PARTNERSHIP
37041958.2 06/05/2020
